It is unnecessary at this time to decide whether the practical operation of the general plan of distribution of the remainder of the trusts created by the seventh clause of the will which was adopted by the surrogate may unlawfully suspend the power of alienation. Contingencies that may never arise need not now be considered. The order and decree should be modified by striking out the general directions in relation to the future disposition of such trust funds upon the death of the life beneficiaries other than Mary E. Taylor, deceased, and, as so modified affirmed, with one bill of costs to each set of parties appearing on the argument herein by separate counsel, payable out of the estate.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, CARDOZO, POUND, CRANE and ANDREWS, JJ., concur.
Ordered accordingly. *Page 692